Citation Nr: 1636655	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss and, if so, whether the claim may be granted.
 
2.  Whether new and material evidence has been presented to reopen a claim of service connection for chest pain and, if so, whether the claim may be granted.
 
3.  Entitlement to service connection for patellofemoral pain syndrome, status post meniscectomy with painful motion of the right knee.
 
4.  Entitlement to an initial evaluation in excess of 30 percent prior to May 20, 2010 and in excess of 50 percent therefrom for psychiatric disability.
 
5.  Entitlement to an initial compensable evaluation prior to April 25, 2006 and in excess of 20 percent therefrom for degenerative disc disease of the lumbar spine.
 
6.  Entitlement to an initial compensable evaluation prior to October 27, 2009 and in excess of 20 percent therefrom for a right knee disability status post meniscectomy.

7.   Entitlement to an initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee.

8.  Entitlement to an initial evaluation in excess of 10 percent prior to October 7, 2013 and in excess therefrom for right lower extremity radiculopathy. 
 
9.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.
 
10.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).
 
11.  Entitlement to an effective date earlier than February 23, 2009, for a 20 percent rating for cervical strain.
 
12.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.
 

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from March 2000 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2005, September 2006, July 2007, April 2009, July 2009, and November 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

In a July 2016 statement, the Veteran, through his representative, requested that his appeals with regard to the issues of whether new and material evidence has been presented to reopen the claims of service connection for bilateral hearing loss and chest pain, entitlement to service connection for patellofemoral pain syndrome, status post meniscectomy with painful motion of the right knee, entitlement to increased ratings for a psychiatric disability, degenerative disc disease of the lumbar spine, right and left knee disabilities, radiculopathy of the left and right lower extremities, and GERD, entitlement to an effective date earlier than February 23, 2009, for a 20 percent rating for cervical strain, and entitlement to a TDIU, be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  The criteria for withdrawal of the appeal regarding the issue of whether new and material evidence has been presented to reopen a claim of service connection for chest pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
5.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a lumbar spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
6.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
7.   The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 
 
9.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 
 
10.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

11.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for a cervical strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 
 
12.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  The Veteran has perfected his appeals as to the issues stated on the title page.

In July 2016, the Veteran stated that he no longer wished to pursue his appeal.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issues of whether new and material evidence has been presented to reopen the claims of service connection for bilateral hearing loss and chest pain, entitlement to service connection for patellofemoral pain syndrome, status post meniscectomy with painful motion of the right knee, entitlement to increased ratings for a psychiatric disability, degenerative disc disease of the lumbar spine, right and left knee disabilities, radiculopathy of the left and right lower extremities, and GERD, entitlement to an effective date earlier than February 23, 2009, for a 20 percent rating for cervical strain, and entitlement to a TDIU, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.  Accordingly, the appeal is dismissed.

ORDER

The issue of whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss is dismissed.
 
The issue of whether new and material evidence has been presented to reopen a claim of service connection for chest pain is dismissed.

The issue of entitlement to service connection for a right knee disability with painful motion is dismissed. 

The issue of entitlement to an increased rating for a psychiatric disorder is dismissed.
 
The issue of entitlement to an increased rating for a lumbar spine disorder is dismissed.
 
The issue of entitlement to an increased rating for a right knee disability status post meniscectomy is dismissed.
 
The issue of entitlement to an increased rating for a left knee disability is dismissed.

The issue of entitlement to an increased rating for right lower extremity radiculopathy is dismissed.
 
The issue of entitlement to an increased rating for left lower extremity radiculopathy is dismissed. 
 
The issue of entitlement to an increased rating for GERD is dismissed. 
 
The issue of entitlement to an earlier effective date for a cervical strain is dismissed. 

The issue of entitlement to an increased rating for a TDIU is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


